         Case 1:20-cv-00838-AJN Document 14 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          6/25/2020

 Andreas Von Der Au,

                                Plaintiff,
                                                           1:20-cv-00838 (AJN)(SDA)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Radisson Hotels International, Inc.,                      SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Thursday, July 30, 2020 at 10:00 a.m. The settlement shall proceed by telephone unless the

parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              June 25, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
